       Case 2:20-cv-01752-DLR Document 63 Filed 02/23/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                      No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court is Plaintiffs’ motion for reconsideration of the Court’s February

17   11, 2021 order. (Doc. 59.) Motions for reconsideration should be granted only in rare
18   circumstances. Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995).

19   A motion for reconsideration ordinarily will be denied “absent a showing of manifest error

20   or a showing of new facts or legal authority that could not have been brought to its attention
21   earlier with reasonable diligence.” LRCiv 7.2(g). Further, the motion must “point out with
22   specificity the matters that the movant believes were overlooked or misapprehended by the

23   Court, any new matters being brought to the Court’s attention for the first time and the

24   reasons they were not presented earlier, and any specific modifications being sought in the

25   Court’s Order.” Id. Finally, “[n]o motion for reconsideration . . . may repeat any oral or

26   written argument made by the movant in support of or in opposition to the motion that
27   resulted in the Order.” Id. The court may deny a motion for reconsideration if it fails to
28   comply with these rules. Id.
       Case 2:20-cv-01752-DLR Document 63 Filed 02/23/21 Page 2 of 2



 1          Here, Plaintiffs have neither made a showing of manifest error nor presented the
 2   Court with new facts or legal authority that could not have been brought to its attention
 3   earlier with reasonable diligence. Rather, Plaintiffs repeat arguments—mostly word-for-
 4   word—that the Court previously considered and rejected. Plaintiffs’ mere disagreement
 5   with the Court’s prior order is an insufficient basis for reconsideration. See Leong v. Hilton
 6   Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). Accordingly,
 7          IT IS ORDERED that Plaintiffs’ motion for reconsideration (Doc. 59) is DENIED.
 8          Dated this 23rd day of February, 2021.
 9
10
11
12
                                                    Douglas L. Rayes
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
